FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-3306
                 _____________________________

JULIAN A. BARTLETTO,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

                       September 18, 2019


PER CURIAM.

     Julian A. Bartletto appeals the summary denial of his motion
for postconviction relief filed under Florida Rule of Criminal
Procedure 3.850. We reject without further discussion all but one
of his claims.

    In 2010, the State filed an eight-count information against
Bartletto. ∗ The next year, he was declared incompetent to stand


    ∗
      Aggravated assault (count 1), armed robbery (count 2),
attempted armed robbery (count 3), armed burglary with an
assault or battery (counts 4 & 5), kidnapping with a firearm
(counts 6 & 7) and violation of an injunction (count 8).
trial and committed to a mental treatment facility. After about
three years, the court determined that Bartletto had regained his
competency to proceed. He then entered a negotiated plea to all
eight counts in exchange for a sentence in the range of fifteen to
fifty years’ imprisonment, with a ten-year minimum mandatory for
one of the counts. He was eventually sentenced to twenty-eight
years in prison.

     In a portion of Bartletto’s third ground for postconviction
relief, he argued that counsel was ineffective for failing to
investigate and advise him of an insanity defense. He alleged that
he suffers from “mental psychosis (NOS) as diagnosed by
evaluating doctors who recommended [he] be committed to the
State Hospital.” He contended the condition causes him to “lose
contact with reality” and to act out violently and that he was
insane at the time of the crimes. He further alleged that in 2010
he had been “Baker Acted.”

     The postconviction court denied the claim because (1)
Bartletto informed the trial court during the plea hearing that his
attorney had discussed all possible defenses with him, (2) his
attorney’s advice to plead guilty rather than risk trial (and
numerous possible life sentences) was a reasonable strategic
decision, and (3) Bartletto would not have insisted on going to trial
even if he were aware of the insanity defense because the State
had a strong case against him and he was facing life in prison for
multiple counts. We are constrained to reverse for two reasons.

      First, Bartletto’s testimony that he reviewed all possible
defenses with his attorney is insufficient, standing alone, to refute
his claim that counsel failed to advise him of the insanity defense.
See Brown v. State, 270 So. 3d 530, 533 (Fla. 1st DCA 2019) (“[I]t
is error to summarily deny a claim of ineffective assistance of
counsel based on counsel’s failure to investigate a potential defense
. . . where the record attachments do not conclusively show that
the defendant was made aware of the potential defense . . . prior
to entering the plea.”). Second, this Court cannot review the
postconviction court’s determination on the merits because the
court did not attach any documents supporting its conclusions that
counsel’s advice to enter a plea was a reasonable strategic
judgment and that Bartletto would have insisted on going to trial

                                 2
had he been aware of the defense. See Fla. R. Crim. P. 3.850(f)(5)
(stating that when denying a facially sufficient claim on the merits,
the court must attach “a copy of that portion of the files and records
that conclusively shows that the defendant is entitled to no relief”);
Cf. Guisasola v. State, 667 So. 2d 248, 249 (Fla. 1st DCA 1995) (“[A]
trial court’s finding that some action or inaction by defense counsel
was tactical is generally inappropriate without an evidentiary
hearing.”); Grosvenor v. State, 874 So. 2d 1176, 1181-82 (Fla. 2004)
(explaining that when determining the credibility of a defendant’s
claim that he would not have accepted plea had he been advised of
potential defense, the court should consider the totality of the
circumstances surrounding the plea, including whether a
particular defense was likely to succeed at trial).

    We therefore reverse the denial of this claim and remand for
an evidentiary hearing.

    AFFIRMED in part, REVERSED and REMANDED in part.

RAY, C.J., and ROBERTS and JAY, JJ., concur.


                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Julian A. Bartletto, pro se, Appellant.

Ashley Moody, Attorney General, and Bryan Jordan, Assistant
Attorney General, Tallahassee, for Appellee.




                                  3